Per Curiam:
. This is an action for libel. By paragraph 4 of the complaint the .defamatory publication is alleged to have been made at the city of Caracas in Venezuela, and a copy thereof is alleged in said paragraph to be annexed to the complaint.
In the answer the defendant admits that he wrote and caused to be published in a newspaper at Caracas in Venezuela, “an article partly like and partly unlike that set forth in paragraph four of the complaint,” but denies that the same was defamatory, -or composed, written or published maliciously. He further denies “ that he has any knowledge or information sufficient to form a belief as to any of the other allegations in paragraph four of the complaint, except as before admitted or denied.”
We think the plaintiff is entitled to have this portion of the answer made more definite and certain. The precise meaning of the statement that the defendant wrote arid caused to be published an article partly like and partly unlike that referred to in the complaint, is-certainly not apparent. It is impossible for the plaintiff to ascertain from the. answer what part of the article the defendant intends to admit having written or published, and what part he intends to deny having written or published. ' The answer ought to be made more specific in this respect, either by pointing out definitely just what parts of the article the defendant did write and cause to be published, or by annexing to the answer a copy of the composition for which he is willing to assume responsibility.
The order should be reversed and the motion granted, to the extent indicated in this opinion.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted to the extent, indicated in opinion.